Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 3, 1997, convicting defendant upon his plea of guilty of the crime of *528criminal possession of a controlled substance in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the second degree and was sentenced as a second felony offender to a prison term of SVs years to life. Defendant contends that the sentence imposed is harsh and excessive. We disagree. Given defendant’s prior drug-related conviction as well as the fact that defendant agreed to the sentence as part of the plea bargain, we decline to disturb the sentence imposed (see, People v Thompson, 234 AD2d 709, 710, lv denied 89 NY2d 1016; People v Thompson, 233 AD2d 615).
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.